1

2

3

4

5

6

7

8

9                     UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
                                    )
12   BRUCE R. SANDS, JR.,           )   Case No. CV 21-1114-JVS (JEM)
                                    )
13                    Petitioner,   )   [Case No. CR 13-00489-GW]
                                    )
14              v.                  )
                                    )   ORDER ACCEPTING FINDINGS AND
15   PATRICIA V. BRADLEY,           )   RECOMMENDATIONS OF UNITED
                                    )   STATES MAGISTRATE JUDGE
16                    Respondent.   )
                                    )
17

18

19

20

21

22

23

24

25

26

27

28
1          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
2    records on file, and the Report and Recommendation of the United States Magistrate
3    Judge. Petitioner has filed Objections, and the Court has conducted a de novo review of
4    those portions of the Report and Recommendation to which Petitioner has objected. The
5    Court accepts the findings and recommendations of the Magistrate Judge.
6          IT IS ORDERED that: (1) Respondent’s Motion to Dismiss the Petition is granted;
7    and (2) Judgment shall be entered dismissing the action with prejudice.
8

9

10

11   DATED: July 6, 2021
                                                             JAMES V. SELNA
12                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                2
